Citation Nr: 0425400	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service for 23 years, 8 months 
and 1 day, per his last DD-214 showing active service from 
May 1974 to November 1977.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

In this respect, in an April 1978 rating decision, the 
veteran was originally denied service connection for a heart 
disorder, characterized at this time as congenital aortic 
valve disease with aortic stenosis and insufficiency and 
chest pain.  This decision was not timely appealed, and 
hence, it became final.  Subsequently, in January 1998, the 
veteran attempted to reopen his claim, but such claim was 
denied in July 1998 and March 1999 rating decisions.  The 
veteran timely appealed the RO's March 1999 denial, and his 
case underwent appellate adjudication by the Board.  In an 
August 2001 Board decision, the Board reopened the veteran's 
claim of service connection for a heart disorder and remanded 
the case to the RO for additional development.  However, in a 
December 2002 Board decision, the Board undertook de novo 
review and denied the claim on the merits.

The appellant appealed the December 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following a March 2004 "Joint Motion to Vacate and 
Remand" (Joint Motion), a March 2004 Court Order vacated the 
December 2002 Board decision denying the veteran's claim of 
service connection for a heart disorder and remanded the 
case.  At present, the appellant's case is once again before 
the Board for appellate review.  However, as additional 
development is necessary prior to the Board's re-adjudication 
of the issue on appeal, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

The Board notes that, at the request of the veteran, he was 
scheduled to present testimony before a hearing officer at 
the RO on October 25, 2000.  However, the record contains 
evidence showing the veteran canceled the scheduled hearing.  
As the record does not contain further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

In this respect, the Board notes that the March 2004 Joint 
Motion noted that the new General Counsel (GC) opinion 
VAOPGCPREC 3-2003 which holds that, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service, and that the disease or 
injury was not aggravated by service.  Accordingly, as the 
December 2002 Board was issued before the GC opinion in 2003, 
the Joint Motion requested the Court to issue an order 
vacating and remanding the December 2002 Board decision 
denying the veteran's actual claim of service connection for 
a heart disorder, while leaving untouched the August 2001 
Board decision which reopened this previously denied claim. 

Therefore, the Board will remand this case back to the RO for 
additional development, including obtaining any additional 
pre-service and post-service private and VA medical evidence 
which may support the veteran's claim, obtaining a VA medical 
expert opinion regarding the etiology of the claimed 
disability, and the RO's readjudication of the claim of 
appeal taking into consideration VAOPGCPREC 3-2003.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA medical 
examination, and the RO should attempt to obtain any 
additional relevant private and VA medical records which may 
assist the veteran in his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate 
entitlement to service connection for a 
heart disorder; and (2) request or tell 
him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since prior to 
his entrance into the service to the 
present, and who possess records relevant 
to the claimed heart disorder.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since service separation.  
All identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
cardiologist, to evaluate the nature, 
severity, and etiology of the claimed 
heart disorder.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disability.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the last VA heart 
examination report dated February 2002, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed heart 
disorder, currently diagnosed as 
congenital heart disease with manifest 
aortic stenosis with operative repair in 
1996, is a disease of congenital, 
developmental, or familial origin, or is 
a defect.  If the examiner find the 
claimed disorder to be a congenital 
defect, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
disorder was subject to a superimposed 
disease or injury during military 
service.  Additionally, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed heart disorder was 
aggravated/increased in disability during 
his service, or whether such increase was 
due to the natural progress of the 
claimed disorder.  Furthermore, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the claimed heart disorder is 
related to any in-service symptomatology 
or duties performed by the veteran during 
his active service given his military 
occupational specialties.  Moreover, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the claimed heart disorder was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  Lastly, 
the VA specialists should render an 
opinion as to whether it is at least as 
likely as not that the claimed heart 
disorder is related to any post-service 
event(s) or diseases.  If the etiology of 
the claimed disorder is attributed to 
multiple factors/events, including any 
post-service incidents, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
heart disorder, including any gap of time 
between the veteran's discharge from 
service in 1977 and his first treatment 
or diagnoses for the claimed heart 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder. 

6.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After completion of the above, the 
RO should readjudicate the appellant's 
claim seeking entitlement to service 
connection for a heart disorder.  Upon 
re-adjudication of the claim, the RO 
must take into consideration VAOPGCPREC 
3-2003.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




